United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois  60604 
 
                                December 12, 2014 
 
                                      Before 
 
                           RICHARD A. POSNER, Circuit Judge 
 
                                               
No. 12‐2353                                    
                                               
ALBERTO VELASCO‐GIRON,                        Petition for Review of an Order 
      Petitioner,                             of the Board of Immigration Appeals. 
                                               
      v.                                       
                                               
ERIC H. HOLDER, JR., Attorney                  
General of the United States,                  
      Respondent. 
                                          
                                   O R D E R 

      Judge  Posnerʹs  dissenting  opinion,  released  on  September  26,  2014,  is  hereby 
withdrawn,  and  the  following  dissenting  opinion  is  substituted,  with  the  approval  of 
Judge Easterbrook, the author of the majority opinion. The previous dissenting opinion 
was based on the wrong draft. Judge Posner apologizes for the mistake.